                                                 Case 2:20-cv-01880-SMB-JZB Document 11 Filed 10/27/20 Page 1 of 8




                                        1 OFFICE OF THE CITY ATTORNEY
                                          CRIS MEYER, City Attorney
                                        2 Arizona State Bar No. 012262
                                        3 200 W. Washington Street, Suite 1300
                                          Phoenix, Arizona 85003-1611
                                        4 T: (602) 262-6761
                                        5 E: law.civil.minute.entries@phoenix.gov
                                        6 GARRETT GRIGGS, Assistant City Attorney
                                        7 Arizona State Bar No. 030525
                                          Attorney for Defendants City of Phoenix,
                                        8 Michael Burns, Terrence Fay, and Jeri Williams
                                        9
                                                                  IN THE UNITED STATES DISTRICT COURT
                                       10
                                                                      FOR THE DISTRICT OF ARIZONA
                                       11
                                       12 Richard Upson,                            Case No. CV-20-01880-PHX-SMB (JZB)
200 W. Washington Street, Suite 1300
OFFICE OF THE CITY ATTORNEY

    Phoenix, Arizona 85003-1611




                                       13                Plaintiff,                 DEFENDANTS’ ANSWER TO
                                                                                    PLAINTIFF’S FIRST AMENDED
          (602) 262-6761




                                       14 v.
                                                                                    COMPLAINT
                                       15
                                          City of Phoenix, et al.,
                                       16                                           (The Honorable Susan M. Brnovich)
                                                       Defendant.
                                       17
                                       18
                                       19          Defendants City of Phoenix, Michael Burns (“Burns”), Terrence Fay (“Fay”), and Jeri
                                       20 Williams (“Williams”) (these Defendants collectively as “City Defendants”), through
                                       21 undersigned counsel, for their Answer to Plaintiff Richard Upson’s (“Plaintiff”) First
                                       22 Amended Complaint (“Complaint”), hereby admit, deny, and allege as follows:
                                       23
                                       24
                                       25
                                       26
                                       27   //
                                       28   //
                                            Case 2:20-cv-01880-SMB-JZB Document 11 Filed 10/27/20 Page 2 of 8




                                        1                                             PARTIES
                                        2   1. City Defendants do not currently possess the requisite personal knowledge,
                                        3      documentation, or information to form a belief as to the truth of the allegations in
                                        4      Plaintiff’s paragraph 1 and, therefore, deny them.
                                        5   2. City Defendants admit the allegations in Plaintiff’s paragraph 2.
                                        6   3. City Defendants admit the allegations in Plaintiff’s paragraph 3.
                                        7   4. City Defendants admit the allegations in Plaintiff’s paragraph 4.
                                        8   5. Plaintiff’s paragraph 5 makes no allegation.
                                        9   6. City Defendants admit Jeri Williams is the Police Chief of the Phoenix Police
                                       10      Department (“PPD”) and is a member of the PPD Executive Team.
                                       11   7. To Plaintiff’s paragraph 7, all fictitiously named defendants have been dismissed.
200 W. Washington Street, Suite 1300
OFFICE OF THE CITY ATTORNEY




                                       12      (Doc. 5).
    Phoenix, Arizona 85003-1611




                                       13   8. To Plaintiff’s paragraph 8, all fictitiously named defendants have been dismissed.
          (602) 262-6761




                                       14      (Doc. 5). City Defendants deny the remaining allegations in Plaintiff’s paragraph 8.
                                       15   9. To Plaintiff’s paragraph 9, all fictitiously named defendants have been dismissed.
                                       16      (Doc. 5).
                                       17   10. To the allegations against City Defendants, City Defendants deny the allegations in
                                       18      Plaintiff’s paragraph 10.
                                       19   11. City Defendants deny the allegations in Plaintiff’s paragraph 11.
                                       20   12. City Defendants deny the allegations in Plaintiff’s paragraph 12. City Defendants
                                       21      acknowledge Phoenix City Code § 42-16.
                                       22                              JURISDICTION AND VENUE
                                       23   13. City Defendants deny the allegations in Plaintiff’s paragraph 13 related to causation.
                                       24      City Defendants admit the remaining allegation in Plaintiff’s paragraph 13.
                                       25   14. To Plaintiff’s paragraph 14, City Defendants only admit (a) Attorney for Plaintiff Keith
                                       26      Knowlton provided City Defendants an United Process Service Invoice dated
                                       27      December 21, 2019 and Declarations of Delivery dated December 23, 2019 signed by
                                       28      Jonathan S. Curtis which together declare Burns and Fay were served with Notice of


                                                                                        2
                                            Case 2:20-cv-01880-SMB-JZB Document 11 Filed 10/27/20 Page 3 of 8




                                        1      Claim Letters, and (b) a Notice of Claim Letter addressed to City of Phoenix was
                                        2      served on the City of Phoenix Clerk on December 19, 2019.
                                        3   15. To Plaintiff’s paragraph 15, City Defendants admit only those same admissions stated
                                        4      in paragraph 14 herein.
                                        5   16. To Plaintiff’s paragraph 16, City Defendants admit Plaintiff has made allegations that
                                        6      City Defendants violated Plaintiff’s Fourth and Fourteenth Amendment rights.
                                        7   17. City Defendants deny the allegations in Plaintiff’s paragraph 17.
                                        8   18. City Defendants deny the allegations in Plaintiff’s paragraph 18.
                                        9                                     JURY DEMAND
                                       10   19. Plaintiff’s paragraph makes no allegation against City Defendants.
                                       11   20. City Defendants admit that on the date alleged, Burns utilized a police department
200 W. Washington Street, Suite 1300
OFFICE OF THE CITY ATTORNEY




                                       12      canine during a search event for Plaintiff.
    Phoenix, Arizona 85003-1611




                                       13   21. City Defendants deny the allegations in Plaintiff’s paragraph 21.
          (602) 262-6761




                                       14   22. City Defendants deny the allegations in Plaintiff’s paragraph 22.
                                       15   23. City Defendants admit Burns deployed a canine to make contact with Plaintiff during
                                       16      the event.
                                       17   24. To Plaintiff’s paragraph 24, City Defendants admit there were PPD officers present
                                       18      with Burns.
                                       19   25. City Defendants deny the allegations in Plaintiff’s paragraph 25.
                                       20   26. City Defendants deny the allegations in Plaintiff’s paragraph 26.
                                       21   27. To Plaintiff’s paragraph 27, City Defendants admit the PPD canine made bite contact
                                       22      with Plaintiff during the event.
                                       23   28. City Defendants admit the allegations in Plaintiff’s paragraph 28.
                                       24   29. City Defendants deny the allegations in Plaintiff’s paragraph 29.
                                       25   30. City Defendants deny the allegations in Plaintiff’s paragraph 30.
                                       26   31. City Defendants deny the allegations in Plaintiff’s paragraph 31.
                                       27   32. City Defendants admit the allegations in Plaintiff’s paragraph 32.
                                       28   33. City Defendants deny the allegations in Plaintiff’s paragraph 33.


                                                                                       3
                                            Case 2:20-cv-01880-SMB-JZB Document 11 Filed 10/27/20 Page 4 of 8




                                        1   34. City Defendants deny the allegations in Plaintiff’s paragraph 34.
                                        2   35. City Defendants do not currently possess the requisite personal knowledge,
                                        3      documentation, or information to form a belief as to the truth of the allegations in
                                        4      Plaintiff’s paragraph 35 and, therefore, deny them.
                                        5   36. City Defendants deny the allegations in Plaintiff’s paragraph 36.
                                        6   37. City Defendants deny the allegations in Plaintiff’s paragraph 37.
                                        7                 COUNT ONE: GROSS NEGLIGENCE/NEGLIGENCE
                                        8   38. Plaintiff’s paragraph 38 makes no novel allegation against City Defendants.
                                        9   39. Based on Plaintiff’s use of ‘duty’, Burns and Fay deny the allegations in Plaintiff’s
                                       10      paragraph 39.
                                       11   40. Burns and Fay deny the allegations in Plaintiff’s paragraphs 40.
200 W. Washington Street, Suite 1300
OFFICE OF THE CITY ATTORNEY




                                       12   41. Burns and Fay deny the allegations in Plaintiff’s paragraph 41.
    Phoenix, Arizona 85003-1611




                                       13   42. Burns and Fay deny the allegations in Plaintiff’s paragraph 42.
          (602) 262-6761




                                       14   43. Burns and Fay deny the allegations in Plaintiff’s paragraph 43.
                                       15   44. Burns and Fay deny the allegations in Plaintiff’s paragraph 44.
                                       16   45. Burns and Fay deny the allegations in Plaintiff’s paragraph 45.
                                       17   46. Burns and Fay deny the allegations in Plaintiff’s paragraph 46.
                                       18   47. Burns and Fay deny the allegations in Plaintiff’s paragraph 47.
                                       19                       COUNT TWO: ASSAULT AND BATTERY
                                       20   48. Plaintiff’s paragraph 48 makes no novel allegation against City Defendants.
                                       21   49. Burns and Fay deny the allegations in Plaintiff’s paragraph 49.
                                       22   50. Burns and Fay deny the allegations in Plaintiff’s paragraph 50.
                                       23   51. Burns and Fay deny the allegations in Plaintiff’s paragraph 51.
                                       24   52. Burns and Fay deny the allegations in Plaintiff’s paragraph 52.
                                       25   53. Burns and Fay deny the allegations in Plaintiff’s paragraph 53.
                                       26       COUNT THREE: VIOLATION OF CIVIL RIGHTS (EXCESSIVE FORCE)
                                       27   54. Plaintiff’s paragraph 54 makes no novel allegation against City Defendants.
                                       28   55. Burns and Fay deny the allegations in Plaintiff’s paragraph 55.


                                                                                       4
                                            Case 2:20-cv-01880-SMB-JZB Document 11 Filed 10/27/20 Page 5 of 8




                                        1   56. Burns and Fay deny the allegations in Plaintiff’s paragraph 56.
                                        2   57. Burns and Fay deny the allegations in Plaintiff’s paragraph 57.
                                        3   58. Burns and Fay deny the allegations in Plaintiff’s paragraph 58.
                                        4   59. Burns and Fay deny the allegations in Plaintiff’s paragraph 59.
                                        5   60. Burns and Fay deny the allegations in Plaintiff’s paragraph 60.
                                        6       COUNT FOUR: NEGLIGENT HIRING, TRAINING, AND SUPERVISION
                                        7   61. Plaintiff’s paragraph 61 makes no novel allegation against City Defendants.
                                        8   62. To Plaintiff’s paragraph 62, Williams and City of Phoenix admit only that Burns, Fay,
                                        9      and Williams are City of Phoenix employees.
                                       10   63. Williams and City of Phoenix deny the allegations in Plaintiff’s paragraph 63.
                                       11   64. Williams and City of Phoenix deny the allegations in Plaintiff’s paragraph 64.
200 W. Washington Street, Suite 1300
OFFICE OF THE CITY ATTORNEY




                                       12   65. Williams and City of Phoenix deny the allegations in Plaintiff’s paragraph 65.
    Phoenix, Arizona 85003-1611




                                       13   66. Williams and City of Phoenix deny the allegations in Plaintiff’s paragraph 66.
          (602) 262-6761




                                       14      COUNT FIVE: UNCONSTITUTIONAL CUSTOM, POLICEY, PRACTICE,
                                       15                        PROCEDURE AND/OR RATIFICATION
                                       16   67. Plaintiff’s paragraph 67 makes no novel allegation against City Defendants.
                                       17   68. Williams admits the allegations in Plaintiff’s paragraph 68.
                                       18   69. Williams denies the allegations in Plaintiff’s paragraph 69.
                                       19   70. Williams denies the allegations in Plaintiff’s paragraph 70.
                                       20   71. Williams denies the allegations in Plaintiff’s paragraph 71.
                                       21   72. To Plaintiff’s paragraph 72, Williams admits only those same admissions made in
                                       22      paragraph 14 herein.
                                       23   73. Williams denies the allegations in Plaintiff’s paragraph 73.
                                       24   74. Williams denies the allegations in Plaintiff’s paragraph 74.
                                       25   75. Williams denies the allegations in Plaintiff’s paragraph 75.
                                       26   76. Williams denies the allegations in Plaintiff’s paragraph 76.
                                       27   77. Williams denies the allegations in Plaintiff’s paragraph 77.
                                       28   78. Williams denies the allegations in Plaintiff’s paragraph 78.


                                                                                        5
                                            Case 2:20-cv-01880-SMB-JZB Document 11 Filed 10/27/20 Page 6 of 8




                                        1
                                        2                                AFFIRMATIVE DEFENSES
                                        3   79. City Defendants affirmatively allege that Plaintiff’s Complaint fails to state a claim
                                        4      upon which relief can be granted.
                                        5   80. City Defendants affirmatively allege their conduct at all times was reasonable.
                                        6   81. City Defendants affirmatively allege they are entitled to absolute and/or qualified
                                        7      immunity.
                                        8   82. City Defendants affirmatively allege that Plaintiff has failed to set forth a requisite
                                        9      showing of objective intent necessary to sustain a cause of action alleging a
                                       10      constitutional violation, thereby warranting dismissal of this lawsuit.
                                       11   83. City Defendants affirmatively allege they were acting under legal process, with good,
200 W. Washington Street, Suite 1300
OFFICE OF THE CITY ATTORNEY




                                       12      sufficient, and probable cause to be so acting, and that the actions of City Defendants
    Phoenix, Arizona 85003-1611




                                       13      were in good faith and without malice.
          (602) 262-6761




                                       14   84. City Defendants affirmatively allege Plaintiff has failed to set forth a grave deprivation
                                       15      regarding his allegation that a constitutional violation has occurred, thereby warranting
                                       16      dismissal of this lawsuit.
                                       17   85. City Defendants affirmatively allege Plaintiff knowingly, intelligently, and voluntarily
                                       18      assumed the risk of injuries such as those that are alleged to have occurred in this case,
                                       19      thereby eliminating liability on the part of City Defendants.
                                       20   86. City Defendants affirmatively allege there existed no conduct motivated by an evil
                                       21      motive or intent, nor did any conduct involve reckless or callous indifference to the
                                       22      rights of Plaintiff, thereby precluding Plaintiff from recovery of punitive damages to
                                       23      the extent such damages are being sought. See Morgan v. Woessner, 997 F.2d 1244,
                                       24      1255 (9th Cir. 1993); Smith v. Wade, 461 U.S. 30, 58, 103 S.Ct. 1625, 1640 (1983).
                                       25   87. City Defendants affirmatively allege any actions or inactions alleged on their part, was
                                       26      not the proximate cause of any injuries, losses or damages, to Plaintiff.
                                       27   88. City Defendants affirmatively allege their actions were objectively reasonable under
                                       28      the circumstances then existing.


                                                                                         6
                                               Case 2:20-cv-01880-SMB-JZB Document 11 Filed 10/27/20 Page 7 of 8




                                        1      89. City Defendants affirmatively allege that Plaintiff cannot causally connect City
                                        2         Defendants to the conduct complained of and show actual injury as a result, thereby
                                        3         precluding Plaintiff’s Constitutional claims.
                                        4      90. City Defendants affirmatively allege they did not deny Plaintiff any rights guaranteed
                                        5         under the Fourth Amendment, or under the Fourteenth Amendment.
                                        6      91. City Defendants assert that other affirmative defenses may come to light as discovery
                                        7         progresses. Accordingly, City Defendants affirmatively allege those affirmative
                                        8         defenses contained in Rules 8(c) and 12(b) of the Federal Rules of Civil Procedure.
                                        9   WHEREFORE, City Defendants respectfully requests the following relief:
                                       10         1. That Plaintiff’s Complaint be dismissed and he takes nothing thereby;
                                       11         2. For City Defendants’ costs of suit; and,
200 W. Washington Street, Suite 1300
OFFICE OF THE CITY ATTORNEY




                                       12         3. For such other relief as the Court deems just and proper.
    Phoenix, Arizona 85003-1611




                                       13
          (602) 262-6761




                                       14         RESPECTFULLY SUBMITTED this 27th day of October, 2020.
                                       15
                                                                                     OFFICE OF THE CITY ATTORNEY
                                       16
                                                                                     By: /s/ Garrett Griggs
                                       17
                                                                                         GARRETT GRIGGS
                                       18                                                Assistant City Attorney
                                                                                         Attorney for Defendants City of Phoenix,
                                       19                                                Michael Burns, Terrence Fay, and
                                       20                                                Jeri Williams
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                                                                          7
                                               Case 2:20-cv-01880-SMB-JZB Document 11 Filed 10/27/20 Page 8 of 8




                                        1                                 CERTIFICATE OF SERVICE
                                        2         I hereby certify that on October 27, 2020, I caused the foregoing document to be
                                        3   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
                                        4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
                                        5
                                            HONORABLE SUSAN M. BRNOVICH
                                        6
                                            United States District Court
                                        7   Sandra Day O’ Connor U.S. Courthouse
                                            401 W. Washington Street
                                        8
                                            Phoenix, AZ 85003-2151
                                        9
                                            HONORABLE JOHN Z. BOYLE
                                       10   United States District Court
                                       11   Sandra Day O’ Connor U.S. Courthouse
                                            401 W. Washington Street
200 W. Washington Street, Suite 1300
OFFICE OF THE CITY ATTORNEY




                                       12   Phoenix, AZ 85003-2151
    Phoenix, Arizona 85003-1611




                                       13   KEITH M. KNOWLTON
          (602) 262-6761




                                       14   Keith M. Knowlton, LLC
                                            9920 S. Rural Road, Suite 108
                                       15   PMB #132
                                            Tempe, Arizona 85284-4100
                                       16   (480) 755-1777
                                            keithknowlton@msn.com
                                       17   Attorney for Plaintiff
                                       18
                                       19   By: /s/ Garrett Griggs

                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                                                                          8
